Citation Nr: 0942610	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for chronic fatigue 
secondary to the residuals of squamous cell carcinoma 
treatment.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to June 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision, which granted 
service connection for the Veteran's chronic fatigue, 
secondary to residuals of squamous cell carcinoma treatment, 
and evaluated it as 0 percent disabling effective August 28, 
2006.  


FINDING OF FACT

The Veteran's chronic fatigue manifests in excessive 
tiredness and lack of energy, and precludes him from 
exercising or doing household chores.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic fatigue 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6399-6354 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 I. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter was not sent specifically for the Veteran's chronic 
fatigue secondary to his squamous cell carcinoma treatment.  
However, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
chronic fatigue.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
December 2006.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 
examination report is thorough, supported by treatment 
records, and adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II.	Higher Initial Rating

The Veteran contends that he is entitled to a compensable 
rating for his chronic fatigue, secondary to his squamous 
cell carcinoma treatment.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board notes that the Veteran was originally awarded 
service connection for his chronic fatigue in the January 
2007 rating decision.  In August 2007, he filed a notice of 
disagreement alleging that his initial rating should be 
higher.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran currently has a noncompensable rating under 
Diagnostic Code (DC) 6399-6354.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  Here, the service-
connected disability is rated as analogous to chronic fatigue 
syndrome. 
 
Under Diagnostic Code 6354, chronic fatigue syndrome (CFS) 
symptoms that wax and wane but result in periods 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.88b, DC 6354.  A 20 percent evaluation is warranted where 
there are CFS symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre- 
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  Id.  A 40 percent disability rating 
is warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  Id.  A 60 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
Id.  A 100 percent disability rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, DC 6354, Note.

The Veteran submitted private treatment notes from Dr. 
Fortuin, which indicate that the Veteran complained of 
difficulty sleeping prior to his diagnosis of cancer and his 
radiation treatment.  Specifically, treatment notes dated in 
April and June 2003 provide that the Veteran was constantly 
tired throughout the day.  In a January 2005 treatment note, 
the examiner appeared to relate the Veteran's sleep 
impairment to his PTSD.  After he was diagnosed with squamous 
cell carcinoma and started radiation treatment, the examiner 
indicated, in August 2005, that the Veteran was tired most of 
the time with no energy and noted that these symptoms 
commenced after he began the radiation treatment.  The 
examiner continued to report the Veteran's fatigue 
thereafter.  

The Veteran also submitted an August 2006 letter from a 
private treating physician who indicated that the Veteran 
suffered complications from his radiation treatment, to 
include extreme fatigue.  The examiner indicated that while 
the Veteran was cancer free, the complications and side 
effects of the radiation therapy were severe and would likely 
persist for the rest of his life.  

During a July 2006 VA examination for his diabetes mellitus, 
the Veteran reported that his treatment for his squamous cell 
carcinoma made him fatigued.  It was also noted that he had 
to decrease his exercise as a consequence.  The Veteran was 
afforded an August 2006 VA examination to assess the residual 
effects of his cancer treatment.  During this examination, 
the examiner found complications associated with the 
treatment for his squamous cell carcinoma, to include dry 
mouth, hoarseness, and difficulty swallowing.  The Veteran 
also complained of fatigue, but denied any fever, chills, 
weight loss, or shortness of breath.  An August 2006 VA 
treatment note also documents these symptoms.  

The Veteran was then afforded a December 2006 VA examination 
to specifically assess his chronic fatigue.  During the 
examination, it was noted that the Veteran underwent 33 
rounds of radiation treatment from February 2005 to June 
2005.  He indicated that about halfway through these 
treatments, he became fatigued.  Despite his successful 
completion of treatment, he reported that his fatigue had 
worsened.  He reported that self medication and attempts to 
increase his physical activity did not help.  He also 
indicated that prior to radiation, he could walk five miles 
and do household chores.  He also provided that his 
depression and PTSD symptoms had not affected his energy as 
much as the radiation treatment.  The examiner assessed 
chronic fatigue and noted that this disorder is a common 
problem for people undergoing radiation treatment for cancer.

VA treatment records from January 2007 to June 2008 show that 
the Veteran submitted to group therapy for his PTSD and 
depression symptoms.  These treatment notes provide that the 
Veteran continued to report difficulty with ongoing fatigue.

Additionally, the Veteran has continually asserted throughout 
this appeal that his chronic fatigue began during his 
radiation treatment.  He also denied experiencing any 
incapacitating events, as they are defined under DC 6354.  In 
other words, he has not alleged, and the record does not 
show, that he experienced at least a week long period of 
chronic fatigue during which he required bed rest and 
physician treatment.  It is acknowledged that he has 
submitted supporting statements from his wife and a VA social 
worker indicating that the treatment for his cancer has 
caused chronic fatigue and greatly affected his life.  The 
Veteran also submitted literature regarding the side effects 
of radiation therapy to the head and neck area, cancer 
fatigue, and how this fatigue is managed.  

After reviewing the evidence of record, the Board concludes 
that the Veteran's chronic fatigue does not warrant a 
compensable rating.  The Veteran's fatigue symptoms do not 
provide periods of incapacitation of at least one week nor do 
they require the use of continuous medication to control 
which would warrant a 10 percent rating.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.  

The Board has also considered the possibility of staged 
ratings.  Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for a compensable rating have at 
no time been met.  Accordingly, staged ratings are 
inapplicable. See id.

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his 
chronic fatigue disability but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities the 
criteria to assess social and occupational impairment.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization and there is no indication that chronic 
fatigue affects his employment.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extra-schedular rating was correct.

As the preponderance of the evidence is against the claim.  
The benefit-of-the-doubt does not apply, and the claim is 
denied. 38 U.S.C.A. § 5107(b); see Gilbert, supra.


ORDER

Entitlement to a compensable rating for chronic fatigue is 
denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


